Citation Nr: 1211644	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  04-38 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral eye disorder claimed as the residuals of an eye injury.  


(The issues of entitlement to service connection for dental trauma and for oral ulcers (to include as being secondary to dental trauma), as well as the issue pertaining to an effective date earlier than February 25, 2002, for the granting of service connection for tinnitus are discussed in a separate action issued concurrently by the Board.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from October 1980 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims, hereinafter the Court, in March 2009, which vacated a portion of a November 2007 Board Decision/Remand that denied entitlement to service connection for a bilateral eye disability.  The issue on appeal initially arose from a January 2003 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

Following a review of the Court's instructions, the Board remanded the claim in December 2009 for the purpose of obtaining additional medical records and information with respect to the appellant's eye claim.  The case has since been returned to the Board for review.  

Upon further review, the appeal is once again REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

As reported above, the Board remanded the issue for entitlement to service connection for a bilateral eye disorder claimed as the residuals of an eye injury in December 2009.  The purpose of the remand was to acquire missing medical records and to obtain a medical opinion concerning the etiology of the appellant's current eye disabilities and disorders.  The record reveals that concerted efforts were made to obtain the missing medical records and that those records that were in existence and available have been obtained and included in the claims folder.  However, the appellant was not provided with notice in accordance with 38 C.F.R. § 3.159(e) (2010) that the records from the Eye Associates of Winter Park and the Eye Doctor's Optical Outlets could not be obtained.  Because the appellant was not specifically given such notification, the claim must be returned so that said notice may be provided.  

Also, in April 2010, the appellant asserted that he had received treatment at the VA Medical Center in Orlando, Florida.  More specifically, he informed the VA that he had received treatment on December 23, 2003, December 16, 2004, October 17, 2006, and November 22, 2006, and that such treatment had been provided by a Doctor J. A. Dziadul.  A review of the miscellaneous records currently contained in the claims folder indicates that the record from December 23, 2003, has been included in the claims folder for review, but it was noted that the note had addenda.  Only a portion of the examination/treatment report of December 16, 2004, is of record and the two records from 2006 are not of record.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the claim must be remanded and those records should be obtained and associated with the claims file.  Such an action will ensure that the VA has a complete record before it when it determines whether benefits may be granted to the appellant.  

With respect to the sought-after medical opinion, the record shows that a report was accomplished in April 2010.  Upon completion of the review, the examiner, a Doctor T. Patrowicz, wrote the following:

	. . . Based on my review of this veteran's history his med records and today's ophthalmologic exam it is my opinion that his SX of blurred vision and irritated eyes and floaters is as likely as not based upon his diagnosis of refractive error/presbyopia, minimal cataracts OU, PVD OU and DES.  In addition it should be noted that he has a history of DES which is not substantiated by a Schirmer tear test performed as part of this exam.  Further it is my opinion that his eye conditions at this time are at least as likely as not related to the appellant's military service or any incident therein.

An addendum was provided by an optometrist in May 2011.  The addendum reads as follows:

In regard to the corneal abrasion of the right eye (5/16/1984) and the laceration of the sclera (7/6/1984), it appears . . . that neither of these events resulted in any permanent disability or dysfunction, which is the typical outcome for these mild conditions.

In regard to the blurred vision, Dr. P. concluded that the refractive error combined with minimal cataracts (and possibly mild dry eye) satisfactorily explained any mild reduction of the visual acuity.  This conclusion appears sound in its reasoning, in my opinion.

In regard to the floaters, Dr. P.'s examination revealed a posterior vitreous detachment, a harmless but symptomatic condition that generally results in symptoms of this nature.  This condition is relatively common and generally occurs spontaneously and without any underlying pathology.

In summary, based on the clinical findings, I would agree with Dr. P. that the conditions mentioned and evaluated here are generally naturally occurring conditions and are not caused by any injury/trauma, conditions which typically would leave some type of clinical finding (ie. scarring, etc).  

In reading these two opinions in tandem with one another, the Board is left with some confusion as to what is being said by each examiner.  That is, it is unclear whether the first examiner was stating that all of the appellant's eye conditions, diseases, and disabilities were caused by or the result of his military service, and, if so, he did not provide a rationale for the opinion.  The optometrist who provided the addendum agreed with the first doctor's assessment and stated that none of the appellant's current eye disabilities, disorders, and conditions were the result of or caused by the appellant's military service or an incident therein.  However, none of the examiners addressed whether the conditions and disorders began in service.  

The Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The Court has further stated, in Davies v. Nicholson, 21 Vet. App. 46, 51-52 (2007), that when a VA examination is subject to different readings, and thus so unclear to be unhelpful to the rating agency/Board, the claim should be returned so that clarification is obtained with respect to the medical examiner's statements.  Thus, it is the opinion of the Board that, in this instance, the examination results are inadequate.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the claim will be returned to the RO so that another examination may be accomplished and a more complete (and definitive) opinion may be obtained.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should also associate with the claims folder VA medical records pertaining to the veteran that are dated from September 2009 to the present.

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, the case is REMANDED to the RO for the following development:

1.  Associate with the claims folder the following VA medical records pertaining to the eyes that are not currently contained in the claims folder:  Records from December 23, 2003, including the addenda; December 16, 2004; October 17, 2006; and November 22, 2006.  To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made.  If requests for any records are not successful, the RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim. 38 C.F.R. § 3.159 (2010).

2.  Also associate with the claims folder VA treatment records pertaining to the Veteran that date from September 2009.  If there are no records during that timeframe, a notation to that effect should be included in the claims folder.  

3.  The RO should advise the appellant that pursuant to 38 C.F.R. § 3.159(e) (2010) that records from the Eye Associate of Winter Park and the Eye Doctor's Optical Outlets could not be obtained.  The RO should provide an explanation of the efforts VA made to obtain the records, a description of any further action that will be taken regarding the claim (including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the appellant submits the records VA was unable to obtain), and notice that the appellant is ultimately responsible for providing the evidence.  

4.  The RO should arrange for the appellant to be examined by an ophthmalogist, if possible, to determine the correct diagnosis of any eye disability he may now suffer therefrom.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The appellant must be given an opportunity to describe his current eye disabilities and the symptoms he has suffered therefrom since service.  The examiner is specifically requested to opine as to whether it is at least as likely as not that any found disabilities of the eyes, to include blurred vision, the residuals of corneal abrasion, floaters, chronic eye irritation, etcetera, began during active service and, if not, whether they are related to service.  A complete rationale for this opinion must be set forth in the examination report.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a comprehensive report including rationales for all opinions and conclusions.  

The entire claims file and a copy of this Remand must be made available to and reviewed by the examiner prior to the examination.

5.  The RO should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall, 11 Vet. App. at 268.

6.  Thereafter, the RO should readjudicate the claims for service connection for a bilateral eye disorder.  If the benefits sought on appeal remain denied, the appellant and the appellant's private attorney should be provided a Supplemental Statement of the Case.  The Supplemental Statement of the Case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


